          Case 1:18-cv-00189-ABJ Document 139 Filed 07/28/20 Page 1 of 5



                                                                        ^     Filed
                                                                    .-VA UiSJSLCT COUifl
                                                                    "-'i-i I iilCi Or I'.'yOMIL'C
                                                                   2i'liJUL28 AMIl: iL
                       IN THE UNITED STATES DISTRICT COURT         "'
                           FOR THE DISTRICT OF WYOMll^e^AittT SOTK.KO Ci'
                                                                            CHOYENiVr '


UNITED STATES OF AMERICA,

        Plaintiff,

vs.                                                           Case No. 18-CV-189-J


17 BANK ACCOUNTS CONTAINING
VARIOUS AMOUNTS OF UNITED STATES
CURRENCY,

        Defendant.



                     ORDER ON INITIAL PRETRIAL CONFERENCE




Anticipated Length of Trial: 3^4 days

Jury:           Non-Jurv: X


 1.     Advice to    CONSENT TO TRIAL BY MAGISTRATE JUDGE.The parties are all
         counsel     aware ofthe provisions of28 U.S.C. § 636(c)and U.S.D.C.L.R. 73.1(b), and
                     acknowledge that this case will proceed before the District Judge assigned
                     hereto, and not before the Magistrate Judge located in Cheyenne, Wyoming.
                     However,the parties are not precluded from consenting to trial before a
                     Magistrate Judge anytime sixty(60)days prior to the trial date.

2.        Not        This is/is not a complex case.

3.      Advice to    RULE 26 DISCOVERY: The parties are advised to be aware of obligations
         counsel     arising under Fed. R. Civ. P. 26,including but not limited to obligations
                     concerning electronically stored information. The parties shall ensure that
                     anticipated discovery is proportional to the needs ofthe case and shall consider
        Case 1:18-cv-00189-ABJ Document 139 Filed 07/28/20 Page 2 of 5




                   all matters set forth in Rule 26(b)regarding the scope of discovery in general.
                   The parties indicate that they have conferred with their respective clients
                   regarding their obligations concerning electronically stored information.

         Have      EXCHANGE OF NAMES OF INDIVIDUALS LIKELY TO HAVE
                   DISCOVERABLE INFORMATION AND LISTS OF EXHIBITS has been
                   commenced and may be revised and supplemented as discovery continues.

         N/A       LIMITED LIABILITY COMPANIES(LLC)AS PARTIES: If parties
                   include an LLC,identify what efforts have been made to identify all members of
                   the LLC and their state of residence and whether that information has been
                   disclosed to the opposing party. If not, explain why that has not occurred. That
                   information shall be provided to the opposing party on or before this date.

      8/28/2020    NEW PARTIES: New parties shall be joined by this date. However,if such a
                   request is made at a later date, all requests to join new parties will be referred to
                   the Magistrate Judge for disposition.

      8/28/2020    AMENDMENTS TO PLEADINGS: Amendments to pleadings may be made
                   without motion by this date. All requests to amend pleadings after this date will
                   be referred to the Magistrate Judge for disposition.

         N/A       DISPUTES REGARDING ARBITRATION:


      10/20/2020 EXPERT WITNESSES FOR PLAINTIFF shall be identified by a report
                 listing the qualifications ofeach expert, each opinion the expert will present,
                   and the basis for each opinion. All designations ofexpert witnesses must fully
                   comply with the provisions of Fed. R. Civ. P. 26, including but not limited to.
                   Fed. R. Civ. P. 26(a)(2) and Local Rule 26.1(e) and must be completed by this
                   date. Expert witness designations and reports should be filed and served.

                   Any expert report setting forth expert opinions must include any and all exhibits
                   used to summarize or support the report, and counsel are reminded that this
                   requirement includes demonstrative exhibits as well.

10.   12/22/2020   EXPERT WITNESSES FOR DEFENDANT shall be identified by a report
                   listing the qualifications of each expert, each opinion the expert will present,
                   and the basis for each opinion. All designations of expert witnesses must fully
                   comply with the provisions of Fed. R. Civ. P. 26, including but not limited to.
                   Fed. R. Civ. P. 26(a)(2) and the provisions of Local Rule 26.1(e). Expert
        Case 1:18-cv-00189-ABJ Document 139 Filed 07/28/20 Page 3 of 5




                   witness designations and reports should be filed and served.

                   Any expert report setting forth expert opinions must include any and all exhibits
                   used to summarize or support the report, and counsel are reminded that this
                   requirement includes demonstrative exhibits as well.

11.   12/22/2020   ALL DISCOVERY,including fact discovery, and expert witness
                   depositions must be completed by this date. Written discovery requests are not
                   timely ifthey are filed so close to this deadline that the recipient would not be
                   required under Federal Rules of Civil Procedure to respond until after the
                   deadline.


12.     N/A        INDEPENDENT MEDICAL EXAMINATIONS: The provisions of Rule
                   35,"Physical and Mental Examinations," of the Federal Rules of Civil
                   Procedure shall govern the conduct of independent medical examinations
                   of a party whose mental or physical condition is in controversy. All steps
                   required to accomplish an IME,examiner's reports and depositions, if
                   appropriate must be completed no later than 6 weeks before trial.

                   Counsel are expected to work cooperatively with regard to scheduling
                   IMEs,expert designations and depositions to ensure completion of these
                   tasks no later than six weeks before trial is scheduled to commence.


13.   1/22/2021    DISPOSITIVE MOTIONS to be filed no later than this date. Requests for oral
                   argument or hearing must be filed at the same time dispositive motions are filed.
                   No hearing will be held on any dispositive motion in the absence of a timely
                   request for hearing and as further ordered by the Court by separate order.
                   Generally, however, all dispositive motions will be decided on the briefs
                   without oral argument.

14.   2/5/2021     RESPONSES TO DISPOSITIVE MOTIONS to be filed by this date or, if
                   dispositive motions are filed earlier than the date set out in paragraph 11, above,
                   within 14 calendar days after service of the dispositive motion. Requests for oral
                   argument or hearing must be filed at the same time responses to dispositive
                   motions are filed. No hearing will be held on any dispositive motion in the
                   absence of a timely request for hearing and as further ordered by the Court by
                   separate order. Generally, however, all dispositive motions will be decided
                   on the briefs without oral argument.

15.   2/12/2021    REPLIES TO DISPOSITIVE MOTIONS may only be filed if no oral
        Case 1:18-cv-00189-ABJ Document 139 Filed 07/28/20 Page 4 of 5




                  argument or hearing has been set upon request and must be filed within 7
                  calendar days after service of any response brief, or no later than this date. No
                  oral argument will be held ifa reply is filed.

16.   1/22/2021   ALL OTHER PRETRIAL MOTIONS(including Daubert/Kumho motions
                  and motions pursuant to Fed. R. Evid. 702, but not including other motions in
                  limine) will be filed by this date. Daubert/Kumho motions, motions to strike
                  experts and motions pursuant to Fed. R. Evid. 702, should not be filed and
                  disguised as motions in limine and must be filed by this date.

17.   2/5/2021    RESPONSES TO ALL OTHER PRETRIAL MOTIONS(including
                  Daubert/Kumho motions, motions to strike experts and motions pursuant to Fed.
                  R. Evid. 702, but not including other motions in limine) will be filed by this
                  date.


18.   2/12/2021   REPLIES TO ALL OTHER PRETRIAL MOTIONS(including
                  Daubert/Kumho motions, motions to strike experts and motions pursuant to Fed.
                  R. Evid. 702, but not including other motions in limine) wdll be filed by this
                  date.


19.   3/19/2021   JOINT FINAL PRETRIAL MEMORANDUM shall be filed on or before this
                  date. Plaintiff is responsible for timely filing the complete Joint Final Pretrial
                  Memorandum in the form set forth in Appendix C to the Court Procedures for
                  Judge Alan B. Johnson. In addition to filing the Joint Final Pretrial
                  Memorandum, it must also be sent as an attachment via email directly to Judge
                  Johnson's Chambers, wvoiudgeabi@vyvd.uscourts.gov,formatted for Microsoft
                  Word.


20.   3/19/2021   MOTIONS IN LIMINE shall be filed with the Joint Final Pretrial
                  Memorandum by this date.

21.   4/2/2021    RESPONSES IN OPPOSITION TO MOTIONS IN LIMINE shall be filed
                  14 calendar days after the motion in limine is filed or no later than this date.

22.   4/9/2021    REPLIES TO RESPONSES IN OPPOSITION TO MOTIONS IN LIMINE
                  shall be filed 7 calendar days after the response to the motion in limine is filed
                  or no later than this date.


23.   4/16/2021   FINAL PRETRIAL CONFERENCE shall be held on this date at 9:30 a.m. in
                  Cheyenne, Wyoming. One hour will be allotted for the final pretrial conference.
       Case 1:18-cv-00189-ABJ Document 139 Filed 07/28/20 Page 5 of 5




                  The parties shall exchange exhibits and witness lists prior to the date set for the
                  Final Pretrial Conference.


24.   5/24/2021   NON-JURY TRIAL shall be held on this date in Cheyenne, Wyoming,
                  commencing at 1:30 p.m.

27.   Advice to   MEDIATION/ADR:
       counsel
                  Mandatory Dispute Resolution. In addition to stipulated agreement, the Court
                  may schedule a settlement conference whenever the Court concludes that the
                  nature of the case, the amount in controversy, or the status of the case indicates a
                  settlement conference might be beneficial. Upon the request of any party, which
                  may be made ex parte and at any stage ofthe proceedings, the Court will consider
                  scheduling a settlement conference.




DEADLINES WILL NOT BE CHANGED, ABSENT COMPELLING OR EXTRAORDINARY
CIRCUMSTANCES. THE PARTIES SHOULD INFORM THEMSELVES OF ALL OTHER
DEADLINES THAT ARE APPLIED BY THE COURT, REFLECTED IN THE COURT
PROCEDURES FOR HONORABLE ALAN B. JOHNSON, AND THE APPENDICES IN THE
COURT PROCEDURES, INCLUDING THE JOINT FINAL PRETRIAL MEMORANDUM
AND FINAL PRETRIAL ORDER.




      Dated this 28th day of July 2020.




                                           ALAN B. JOHNS(
                                           UNITED STATES DISTRICT JUDGE
